Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to the rce filed on 07/31/2022.  Claims 1-5, 8, 11-12, 14, 16, 20-21 and 23 are canceled, claims 27-33 are newly added and claims 6-7, 9-10, 13, 15, 17-19, 22, and 24-33 are pending and have been considered below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 6, 9-10, 13, 15, 17-19, 22 and 24-32 are rejected under 35 U.S.C. 103 as being unpatentable over Castello et al. (US 2016/0041737) in view of Son et al. (US 2015/0128215).

Claim 6. Castello and Son disclose the computer program product of claim 17, Castello further discloses wherein the user-initiated instruction to download the first digital image displayed on the display screen is received from a touch-matrix (a tap on the mobile phone touch screen) ([0034], fig. 5b). 

Claim 9. Castello and Son disclose the computer program product of claim 17, Castello further discloses wherein the display screen is a touch-screen and the user-initiated instruction to download the first digital image displayed on the display screen is received from the touch-screen ([0034], fig. 5b). 

Claim 10. Castello and Son disclose the computer program product of claim 1, Castello further discloses wherein the user-initiated instruction to download the first digital image displayed on the display screen is received in a wireless signal from a mobile computing device ([0034]).

Claim 13. Castello and Son disclose the computer program product of claim 17, Castello further discloses wherein the first digital image is one or more frame of a video (The output device 215 can be configured to display images, media files, text, or video, or play audio to a user through speaker output) ([0029]).

Claim 15. Castello and Son disclose the computer program product of claim 17, Castello further discloses wherein the first digital image is a still image (The output device 215 can be configured to display images, media files, text, or video, or play audio to a user through speaker output) ([0029]).

Claim 17. Castello discloses a computer program product comprising a non-volatile computer readable medium and non-transitory program instructions embodied therein, the program instructions being configured to be executable by a processor to cause the processor to perform operations comprising:
receiving a first digital image at a smart device (the user device receives the requested image) (step 710)) ([0040], fig. 7 step 710);
identifying a pixel resolution of a display screen, the pixel resolution of the display screen being less than a pixel resolution of the first digital image (the size of the screen of the
user device is sent to a remote device. In a particular embodiment, the image viewing
capabilities may be implemented using the JTSlmageViewController library) ([0039]) [wherein the size of the screen affects the resolution];
providing first data to the display screen to cause display of the first digital image at an image resolution adapted to the identified pixel resolution of the display screen (a user may be using a mobile application on a user device and can scroll through a list or feed of images. When a user scrolls to an image, a first request containing 1) an identification of the specific image and 2) the size of the screen of the user device is sent to a remote device) ([0039],[0033], fig. 5a); and
initiating, in response to receiving the user-initiated instruction to download the first digital image displayed on the display screen, transmission of second data for the first digital image to the separately designated device, wherein the second data has an image resolution that is greater than the first data (The computer program product further comprises program code for causing the user device to download from the remote device, in response to the single input, a high resolution version of the image..) ([0009]).. (…the user device downloads from the remote device, in response to the single user input, a high resolution version of the image (step 730) ([0045]) ([0034]-[0035], figs. 5b,c).
Costello does not explicitly disclose receiving a user-initiated instruction to download the first digital image displayed on the display screen to a separately designated device.
However, Son discloses receiving a user-initiated instruction to download the first digital image displayed on the display screen to a separately designated device ([0038]-[0039]) (For example, home gateway 400 may enable smart devices 301 to 304 including the dummy devices to: i) download data stored in cloud storages 101 to 103 to itself, other smart devices, or to another cloud storage..) ([0043])…(Smart devices 301 to 304 may include a variety of computing devices. The computing devices may include a Personal Computer (PC), a smart phone, a tablet-PC, a smart-pad, a notebook-PC, Personal Digital Assistant (PDA), user equipment, and/or a smart-television) ([0042],[0109]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Castello. One would have been motivated to do so to enable users quick, efficient usage of the device in the entertainment environment.

Claim 18. Castello and Son disclose the computer program product of claim 17, Son further discloses the operations further comprising: obtaining access to the second data in response to submitting user account credentials, wherein an address of the separately designated device is stored in association with the user account credentials ([0113], [0109], [0121]). One would have been motivated to do so to enable users quick, efficient access/usage of data on the device.

Claim 19. Castello and Son disclose the computer program product of claim 18, Son further discloses wherein initiating transmission of the second data for the first digital image being displayed to the separately designated device, includes submitting a request to a content server from which the first digital image is received that the second data for the first digital image be sent from the content server to the separately designated device ([0038]-[0039],[0109]), [0116],[0121]). One would have been motivated to do so to enable users quick, efficient access/usage of data on the device.

Claim 22. Castello and Son disclose the computer program product of claim 17, Son further discloses wherein the smart device is a smart television or a set-top box ([0042], fig. 1). One would have been motivated to do so to assure delivery of appropriate data from the content server.

Claim 24. Castello and Son disclose the computer program product of claim 17, Son further discloses wherein the smart device is a smartphone or a tablet computer ([0042], fig. 1). One would have been motivated to do so to assure delivery of appropriate data from the content server.

Claim 25. Castello and Son disclose the computer program product of claim 17, Son further discloses wherein the separately designated device is a smart device other than a first device that performed the operation of initiating transmission of second data for the first digital image and other than a second device from which the user-initiated request to download the digital image was received ([0042], fig. 1). One would have been motivated to do so to assure delivery of appropriate data from the content server.

Claim 26. Castello and Son disclose the computer program product of claim 19, Son further discloses comprising: receiving authorization from the content server to share the requested second data with the separately designated device ([0118]-[0120], [0109]). One would have been motivated to do so to assure delivery of appropriate data from the content server.

Claim 27. Castello and Son disclose the computer program product of claim 17, Son further discloses wherein the smart device is a smart television or a set-top box, and wherein the separately designated device is a smart phone, tablet computer, or notebook computer ([0042], fig. 1). One would have been motivated to do so to assure delivery of appropriate data from the content server.

Claim 28. Castello and Son disclose the computer program product of claim 17, Son further discloses wherein the separately designated device is a user-designated device ([0121], [0128]-[0130]).

Claims 29-32 represent the method of claims 17, 19, 13 and 27, respectively and are rejected along the same rationale.

5.	Claims 7 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Castello et al. (US 2016/0041737) in view of Son et al. (US 2015/0128215) and further in view of Segal et al. (US 6,396,523).

Claim 7. Castello and Son disclose the computer program product of claim 6, but fail to explicitly disclose wherein the touch-matrix is a component of a remote control that transmits a wireless signal communicating the user-initiated instruction.
However, Segal discloses wherein the touch-matrix is a component of a remote control that transmits a wireless signal communicating the user-initiated instruction (col. 3, lines 34-52, fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Castello. One would have been motivated to do so to enable users quick, efficient usage of the device in the entertainment environment.

Claim 33. Castello and Son disclose the method of claim 29, wherein the user-initiated instruction to download the first digital image displayed on the display screen is received from a remote control that transmits a wireless signal communicating the user-initiated instruction.
However, Segal discloses wherein the user-initiated instruction to download the first digital image displayed on the display screen is received from a remote control that transmits a wireless signal communicating the user-initiated instruction (col. 3, lines 34-52, fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include this feature in Castello. One would have been motivated to do so to enable users quick, efficient usage of the device in the entertainment environment.

Response to Arguments
6.	Applicant’s arguments and amendments filed on 07/31/2022 have been fully considered but are moot in light of new ground of rejection(s).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phenuel S. Salomon whose telephone number is (571) 270-1699.  The examiner can normally be reached on Mon-Fri 7:00 A.M. to 4:00 P.M. (Alternate Friday Off) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHENUEL S SALOMON/Primary Examiner, Art Unit 2171